SOMMERYILLE, J.
Relator, alleging that he was State Examiner of State Banks, and that he had been removed from office by an illegal act of the Governor of the state, and that the auditor and treasurer would, under instructions from the Governor, refuse to honor his vouchers and issue and pay warrants to him for monthly salary, etc., asks that writs of mandamus issue directed to the *422named officers to rescind the order oí removal, and to recognize him as the State Examiner of State Banks.
[1] The trial judge found that the act sought to be enforced against the Governor js an executive act, based upon his- discretion, and that a mandamus would not lie in such case.
[2] As to the application for the writs addressed to the auditor and treasurer, the court found that relator had not alleged that these respondents had refused -to perform their duty; that the demands were,premature; and that the petition did not contain a valid cause of action.
The rulings of the district judge are correct, and the judgment appealed from is affirmed, with costs.